DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (US 2017/0207606) in view of Yu et al. (US 2005/0207459).
With respect to claim 1, Nakanishi ‘606 shows and discloses a temperature control device for use in optical subassemblies (Fig 2-8; Section [012-013]), the temperature control device comprising: a top plate coupled to the bottom plate via a plurality of semiconductor elements disposed therebetween, the top plate defining a component mounting surface for coupling to at least first and second optical components (Fig 4b: a top plate coupled to a bottom plate via plurality of semi elements therebetween 41/40, where top plate mounting surface to at least first and second optical components; See also Fig 5a-11); a first electrically conductive terminal disposed on the top plate to provide a first voltage potential (Fig 6-8: a first electrically conductive terminal B2/7/51“left” connecting to/on the top plate providing a first voltage; it is well-known “voltage/current/power is used to drive devices”; See also Section [029-030] wiring to wiring pad); and a second conductive terminal disposed on the top plate to provide a second voltage potential, the first and second conductive terminals being isolated by a gap extending (Fig 6-8: a second conductive terminal on top plate  electrically conductive terminal B3/4/5/10/51 “right” connecting to/on the top plate, where it is well-known “voltage/current/power is used to drive devices”; and  where the first and second conductive terminals being isolated by a gap/space/air extending therebetween; See also Section [029, 030]”.  The claim further requires the bottom plate to thermally couple to a heatsink.  Nakanishi ‘606 did not explicitly state as the above.  However, Nakanishi ‘606 did show and discloses the bottom plate couple to a based and a cap (Fig 10-11: 50 base, 102 cap; Section [028, 060]). It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is within one skill in the art to recognize the well-known use of the base and/or with the cap as a heat sink, for the benefit of removing heat generates from the laser/optical devices to stabilize wavelength output. 
Yu et al. ‘459 of analogous art shows and discloses a photoelectric module with cooling function comprising plurality of semiconductor element, lead apply electrical signal, heat releasing peltier element, a thermal conduction member for heat absorption, where the stem and cap used to release heat  (TITLE; Abstract; Fig 1, 2: 72/172 LD, 7/8 electrode pad and wiring 79/179, 3 peltier, 4 heat absorber, 5 thermal conductor for heat release, with 73s/173s stem and 173c cap releasing heat; Section [013] 172 LD heat from sub-mount 175 to heat sink 174 to the stem 173s and the cap 173c to release heat outside the package).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Nakanishi ‘606 the thermal conduction member, stem and/or cap as taught or suggested by Yu et al. ‘459, for the benefit in removing heat from the laser module to maintain wavelength stability or extend operational life of the components from thermal stress.
 (Fig 2, 6-8).
With respect to claim 3, Nakanishi ‘606 shows wherein the first and second electrically conductive terminals are electrically isolated from each other by the gap (Fig 2, 6-8: terminals are isolated by the gap/space/air).
With respect to claim 4, Nakanishi ‘606 shows wherein the first and second electrically conductive terminals are configured to thermally couple to the heatsink by way of at least the top plate, the plurality of semiconductor elements, and the bottom plate (Fig 2-11:  electrical conductive terminals B# thermally coupled to the heatsink by top plate, the plurality of semiconductor elements, and the bottom plate 41/40; See also Section [029-030]).
With respect to claim 6, Nakanishi ‘606 shows wherein the first optical component comprises a monitor photodiode, and wherein the monitor photodiode includes an associated anode terminal or cathode terminal electrically coupled to the first electrically conductive terminal to receive a voltage having the first voltage potential (Fig 2-11: 92/192 PD; Section [92] implying the PD is connected to one of the anode or cathode in order to function; Section [029, 030]).
With respect to claim 7, Nakanishi ‘606  shows wherein the second optical component comprises a laser arrangement, the laser arrangement comprising a laser diode, and wherein the laser diode is electrically coupled to the second electrically conductive terminal (Fig 2-11: 11/12/13 LD electrically coupled to second electrical conductive terminal; Section [029]).
With respect to claim 8, Nakanishi ‘606 shows wherein the second electrically conductive terminal provides a ground plane (Fig 2-11; Section [029] other 51 GND).
(Fig 2-11; Section [029, 030] other 51 GND).  Therefore, it is within one skill in the art to recognize GDN pins as the same voltage potential.  Also, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In this case, the electrodes connected to the first and second electrically conductive terminal either power source (i.e. Vcc, or GND).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (US 2017/0207606) in view of Yu et al. (US 2005/0207459), and further in view of Keh et al. (US 7,298,937).
 With respect to claim 11, the claim further requires wherein the first electrically conductive terminal has an overall surface area that is less than the overall surface area of the second electrically conductive terminal.  Nakanishi ‘606 in view of Yu et al. ‘459 did not explicitly state the above.  However, it is within one skill in the art to recognize the well-known usage of having electrical conductive terminal larger or smaller than the other, secondary to inducing more current/power to optical components, for the compactness of the device, or layout space availability.  
Keh et al. ‘937 of analogous art shows and discloses an optical module including LD, PD mount on a submount and heat sink, where it plurality of electrical pad leads having size larger (TITLE; Abstract; Col 3: 47-67, Fig 3: 309 PD line, 310 DC line, pad leads 306/307/308/711 matching resistor).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Nakanishi ‘606 in view of Yu et al. ‘459  the electrical conductive terminal as taught or suggested by Keh et al. ‘937, for the benefit reduce impedance or improve components layout with the lines.
With respect to claim 12 the claims further require wherein the first plate includes electrical terminals to receive an electrical signal to induce electrical current across the semiconductor elements.  Nakanishi ‘606 in view of Yu et al. ‘459 did not explicitly state the above.  However, Nakanishi ‘606 did shows a lead pin having multiple wirings or wirings coming off from same area to other optical components for lasing the optical components (Fig 6: B2, B3, B5, B6, B8).  It is within one skill in the art to recognize the well-known usage of having the same electrical plate having electrical terminals to induce current to multiple optical/semiconductor elements for the benefit of reduce redundancy of layout.
With respect to claim 13 the claim further requires wherein the second electrically conductive terminal at least partially surrounds the first electrically conductive terminal.  Nakanishi ‘606 in view of Yu et al. ‘459 did not explicitly shows the above.
Keh et al. ‘937 of analogous art shows and discloses an electrical terminal is partially surround the other electrical conductive terminal (Fig 3: 306 partially surround the other 307 terminal).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Nakanishi ‘606 in view of Yu et al. ‘459 the layout as taught or suggested by Keh et al. ‘937, for the benefit of having the components layout as required.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (US 2017/0207606).

 With respect to claim 14,  Nakanishi ‘606 shows and discloses laser assembly for use in an optical subassembly (Fig 2-8; Fig 4a/4b), the laser assembly comprising: a base having a mounting surface for coupling to at least one optical component (Fig 2-8: a base 50 having a mounting surface 50a for coupling to at least one optical component); at least first and second electrical interconnects disposed adjacent the mounting surface to provide first and second voltage potentials, respectively, the first and second electrical interconnects to electrically couple to circuitry of the optical subassembly (Fig 2-8: at least first and second electrical interconnects 51 “on 50a where B8 connecting to” adjacent the mounting surface 50a to provide voltage to circuitry of the optical assembly Fig 4a); a temperature control device coupled to the mounting surface and providing at least first and second electrically conductive terminals, the first and second electrically conductive terminals being electrically coupled to the first and second electrical interconnects, respectively (Fig 2-8: a temperature control device/TEC 40 coupled to the mounting surface 50a and providing at least a first and second electrical conductive terminals B8 coupled to the first and second electrical interconnects 51 “on 50a where B8 connecting to”).  The claim further requires a monitor photodiode disposed on the first electrically conductive terminal, the monitor photodiode having an anode or cathode electrically disposed on the first electrically conductive terminal to provide the first voltage potential to the anode or cathode, and the monitor photodiode having the other of the anode or cathode electrically coupled to the second electrically conductive terminal to provide the second voltage potential.  Nakanishi ‘606 did not explicitly state as the above.  However, Nakanishi ‘606 shows (Fig 2-11: B2, B3, B5, B8 ; Section [029, 030] other 51 GND)

With respect to claim 15, Nakanishi ‘606 shows wherein the base comprises a TO can header, and the first and second electrical interconnects comprise pins that extend from the TO can header (Fig 1: pins 51 extend from TO can header).
With respect to claim 16, the claim further requires wherein the first electrically conductive terminal of the temperature control device has an overall surface area that is less than the second electrically conductive terminal.  Nakanishi ‘606 did not explicitly discloses the above.  However, it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is within one skill in the art to recognize the well-known usage of having electrical conductive terminal larger or smaller than the other, secondary to inducing more current/power to optical components, for the compactness of the device, or layout space availability.  
.
Allowable Subject Matter
6.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5:
wherein a first thermal communication path extends from the first electrically conductive terminal to the heatsink, and a second thermal communication path extends from the second electrically conductive terminal to the heatsink.
					COMMUNICATION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828